Exhibit 10.2

STOCK UNIT AWARD AGREEMENT

(2019)

This Stock Unit Award Agreement (the “Agreement”) is made as of the 16th day of
October, 2019 between Myers Industries, Inc., an Ohio corporation (the
“Company”), and ____________________, an officer and employee (the “Employee”)
of the Company or one or more of its Subsidiaries.

WHEREAS, the Company has heretofore adopted the 2017 Incentive Stock Plan of
Myers Industries, Inc. as amended and restated (the “Plan”); and

WHEREAS, it is a requirement of the Plan that a Stock Unit Award Agreement be
executed to evidence the Stock Units awarded to the Employee.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree as follows:

1.          Grant of Stock Units. The Company hereby grants to the Employee an
Award of 6,112 Stock Units on the terms and conditions set forth herein and in
the Plan. Each Stock Unit represents the right of the Employee to receive an
amount equal to the Fair Market Value of a Share on the date that payment is
made with respect to the Stock Unit.

2.          Rights with Respect to Stock Units. The Stock Units granted pursuant
to this Agreement represent an unfunded and unsecured obligation of the Company,
and the Employee shall have no rights with respect to the Stock Units other than
those of a general creditor of the Company. Prior to the issuance of Shares as
payment with respect to the Stock Units, the Employee shall have no rights of
ownership in or to the Shares underlying the Stock Units and shall not be deemed
the beneficial owner of such Shares.

3.          Restrictions on and Vesting of the Stock Units.

(a)        Except as otherwise provided in this Agreement, none of the Stock
Units may be sold, exchanged, transferred, pledged, hypothecated or otherwise
disposed of; provided, however, the right to receive payment with respect to the
Stock Units may be transferred upon the death of the Employee to the Employee’s
Successor.

(b)        The Stock Units subject to this Agreement shall vest in equal
installments on each of the first three anniversaries of the date of this
Agreement (each such anniversary, a “Vesting Date”) or, if earlier, upon the
termination of the Employee’s employment with the Company and its Subsidiaries
by reason of his or her death or disability, or the termination of the
Employee’s employment with the Company and its Subsidiaries without Cause if by
the Company or for Good Reason if by the Employee (an “Acceleration Event”).



--------------------------------------------------------------------------------

(c)        In the event of the termination of the Employee’s employment with the
Company and its Subsidiaries for any reason other than (i) by reason of the
Employee’s death or disability prior to the earlier of the third anniversary of
the date of this Agreement, or (ii) by the Company without Cause or by the
Employee for Good Reason, the Stock Units that have not vested as of the date of
such termination shall be immediately and automatically forfeited to the Company
without notice for no consideration.

(d)        For purposes of this Agreement, “disability” shall mean a physical or
mental incapacity that prevents the Employee from performing his or her duties
for a period of one hundred eighty (180) consecutive days.

4.          Payment and Issuance of Shares. On each Vesting Date or, if earlier,
upon an Acceleration Event (each such Vesting Date or Acceleration Event, a
“Payment Date”), or within thirty (30) days thereafter in the case of an
Acceleration Event or by March 15 of the year in which such Vesting Date occurs,
the Company shall make a payment to the Employee of one Share for every Stock
Unit that became vested as of such Payment Date (and with respect to which a
payment has not previously been made pursuant to this Section 4) as payment with
respect to each such vested Stock Unit. If any dividends are declared on the
Company’s Shares while the Stock Units subject to this Agreement are
outstanding, the Company shall make a payment to the Employee on each Payment
Date, or within thirty (30) days thereafter in the case of an Acceleration Event
or by March 15 of the year in which such Vesting Date occurs, with respect to
each Stock Unit that became vested as of such Payment Date, in an amount equal
to the aggregate amount of dividends that would have been payable to the
Employee with respect to each such vested Stock Unit had such vested Stock Unit
instead been an issued and outstanding Share on the record date of any such
dividends (the “Dividend Equivalent Amount”), but only to the extent that the
Dividend Equivalent Amount has not previously been paid to the Employee with
respect to such vested Stock Unit. At the Company’s discretion, payment of the
Dividend Equivalent Amount may be made in cash or in Shares having a Fair Market
Value on the Payment Date equal to the Dividend Equivalent Amount. At the
Company’s election, the Company shall cause the Shares delivered as payment with
respect to the vested Stock Units to either be evidenced by a book entry account
maintained by the Company’s stock transfer agent (the “Transfer Agent”) or by a
certificate issued in the Employee’s name. Upon the earlier of the date the
Shares are evidenced in a book entry account maintained by the Transfer Agent or
the date a certificate for the Shares are issued in the Employee’s name, the
Employee shall be a shareholder with respect to the Shares and shall have all of
the rights of a shareholder with respect to the Shares, including the right to
vote the Shares and to receive any dividends and other distributions paid with
respect to the Shares. Notwithstanding anything

 

2



--------------------------------------------------------------------------------

to the contrary herein, following a Change of Control of the Company, the
Company, at its election, may elect to make any payment required to be made to
the Employee pursuant to this Section 4 in cash rather than Shares.

5.          Taxes. The Company shall have the right to satisfy any obligation of
the Company to withhold taxes or other amounts with respect to the Stock Units
by withholding Shares otherwise deliverable to the Employee with respect to the
Stock Units having a Fair Market Value up to the maximum amount of such tax or
other withholdings, provided the amount will not result in liability accounting
for the Company. Furthermore, the Company may elect to deduct from any cash
payment made to the Employee pursuant to this Agreement the amount of any taxes
or other amounts which the Company is or will be required to withhold with
respect to such cash payment.

6.          No Right to Employment. Nothing in this Agreement shall confer upon
the Employee any right to continue in the employ of the Company or any of its
Subsidiaries or interfere with or restrict in any way with the right of the
Company or any such Subsidiary to terminate his or her employment at any time
for any reason whatsoever, with or without Cause.

7.          Acknowledgement and Section 409A Compliance.

(a)        Employee acknowledges that neither the Company nor any of the
Company’s affiliates, officers, shareholders, employees, agents or
representatives has provided or is providing the undersigned with tax advice
regarding the Stock Units subject to this Agreement or any other matter, and the
Company has urged the Employee to consult with his or her own tax advisor with
respect to the income taxation consequences associated with the Stock Units
subject to this Agreement.

(b)        It is intended that this Award of Stock Units comply with
Section 409A of the Code, and this Award and the terms of this Agreement shall
be interpreted and administered in a manner consistent with such intent,
although in no event shall the Company have any liability to the Employee if
this Award or the terms of this Agreement are determined not to comply with
Section 409A of the Code. For purposes of this Agreement, termination of
employment means a “separation from service” within the meaning of Treasury
Regulations Section 1.409A-1(h).

(c)        Whenever payment under this Agreement specifies a payment period with
reference to a number of days (e.g., payment may be made within thirty (30) days
after the Payment Date), the actual date of payment within the specified period
will be determined solely by the Company.

 

3



--------------------------------------------------------------------------------

(d)        If the Employee is a “specified employee” within the meaning of
Section 409A of the Code at the time of his or her “separation from service”
within the meaning of Section 409A of the Code, then any payment otherwise
required to be made to Employee under this Agreement on account of his or her
separation from service, to the extent such payment (after taking into account
all exclusions applicable to such payment under Section 409A of the Code) is
properly treated as deferred compensation subject to Section 409A of the Code,
shall not be made until the first business day after (i) the expiration of six
months from the date of the Employee’s separation from service, or (ii) if
earlier, the date of the Employee’s death.

(e)        The Employee’s right to receive each installment of Stock Units shall
be treated as separate payments for purposes of Section 409A of the Code.

8.          Cause and Good Reason. Unless otherwise defined in a written
agreement between the Employee and the Company, for purposes of this Agreement
the terms “Cause” and “Good Reason” shall have the following meanings:

(a)        “Cause” means:

(i)        The commission by the Employee (evidenced by a conviction or written,
voluntary and freely given confession) of a criminal act constituting a felony
involving fraud or moral turpitude;

(ii)       the repeated failure of the Employee to follow the reasonable
directives of the Employee’s superiors after having been given written notice
thereof; or

(iii)      commission by the Employee of any act, which both (A) constitutes
gross negligence or willful misconduct and (B) results in material economic harm
to the Company or has a materially adverse effect on the Company’s operations,
properties or business relationships.

(b)        “Good Reason” means the occurrence of one or more of the following
conditions arising without the consent of the Employee:

(i)        a material diminution in the Employee’s annual base salary;

(ii)       a material diminution in the Employee’s duties and responsibilities;
or

(iii)      a material change in the geographic location at which the Employee
must perform his or her Duties.

In order for a condition to constitute a Good Reason, the Employee must provide
written notification to the Company of the existence of the condition within
forty-five (45) days of the initial existence of the condition (or within
forty-five (45) days

 

4



--------------------------------------------------------------------------------

following the Employee actually becoming aware of such condition, if later),
upon the notice of which the Company shall have a period of thirty (30) days
during which it may remedy the condition. Furthermore, to constitute a Good
Reason, the Employee must voluntarily terminate employment with the Company
within one hundred eighty (180) days following the initial existence of the
condition (or within one hundred eighty (180) days following the Employee
actually becoming aware of such condition. The parties agree that “Good Reason”
will not be deemed to have occurred merely because the Company becomes a
subsidiary or division of another entity following a Change in Control.

9.          Incorporation of Provisions of the Plan. All of the provisions of
the Plan pursuant to which the Stock Units are granted are hereby incorporated
by reference and made a part hereof as if specifically set forth herein, and to
the extent of any conflict between this Agreement and the terms contained in the
Plan, the Plan shall control. To the extent any capitalized terms are not
otherwise defined herein, they shall have the meanings set forth in the Plan.

10.          Invalidity of Provisions. The invalidity or unenforceability of any
provision of this Agreement as a result of a violation of any state or federal
law, or of the rules or regulations of any governmental regulatory body, shall
not affect the validity or enforceability of the remainder of this Agreement.

11.          Waiver and Modification. The provisions of this Agreement may not
be waived or modified unless such waiver or modification is in writing and
signed by the parties hereto.

12.          Interpretation. All decisions or interpretations made by the
Committee with regard to any question arising under the Plan or this Agreement
as provided by Section 4 of the Plan, shall be binding and conclusive on the
Company and the Employee.

13.          Multiple Counterparts. This Agreement may be signed in multiple
counterparts, all of which together shall constitute an original agreement. The
execution by one party of any counterpart shall be sufficient execution by that
party, whether or not the same counterpart has been executed by any other party.

14.          Governing Law. This Agreement shall be governed by the laws of the
State of Ohio.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Employee has hereunto set his or her hand, all as of the day and year
first above written.

 

 

MYERS INDUSTRIES, INC.

 

 

By: _____________________________________________

 

 

Its: ______________________________________________

 

 

 

Employee

 

6